FILED
                                               United States Court of Appeals
                UNITED STATES COURT OF APPEALS         Tenth Circuit

                       FOR THE TENTH CIRCUIT                         July 3, 2018
                     _________________________________
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court
RICHARD Q. GUNN,

       Plaintiff - Appellant,

v.                                                 No. 17-4174
                                           (D.C. No. 2:13-CV-00659-DN)
DENNIS GORDON and RICHARD                            (D. Utah)
GARDEN,

       Defendants - Appellees.
                    _________________________________

                        ORDER AND JUDGMENT *
                     _________________________________

Before BACHARACH, MURPHY, and MORITZ, Circuit Judges.
               _________________________________

      Mr. Richard Q. Gunn is a state prisoner who sued under 42 U.S.C.

§ 1983 for cruel and unusual punishment, inadequate medical care,

deprivation of due process, and denial of equal protection. On all claims,

the district court ordered dismissal or granted summary judgment to the

defendants. Mr. Gunn appeals, contending that he has a viable claim under


*
     The parties agree to submission on the briefs, and oral argument
would not materially aid our consideration of the appeal. Thus, we have
decided the appeal based on the briefs. See Fed. R. App. P. 34(a)(2)(C);
10th Cir. R. 34.1(G).

      Our order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value under
Fed. R. App. P. 32.1(a) and 10th Cir. R. 32.1(A).
the Americans with Disabilities Act and that his counsel was ineffective.

We reject both contentions.

I.     Americans with Disabilities Act

       For the first time on appeal, Mr. Gunn alleges a violation of the

American with Disabilities Act. See 42 U.S.C. § 12132. But Mr. Gunn

waived this claim by omitting it in any of the complaints filed in district

court. J.V. v. Albuquerque Pub. Schs., 813 F.3d 1289, 1299 (10th Cr.

2016).

II.    Ineffective Assistance of Counsel

       Mr. Gunn also claims ineffective assistance of counsel based on his

counsel’s unfamiliarity with Title II of the Americans with Disabilities

Act. This claim is invalid because the constitutional right to effective

assistance of counsel does not apply in civil cases. MacCuish v. United

States, 844 F.2d 733, 735 (10th Cir. 1988); see also Beaudry v. Corrs.

Corp. of Am., 331 F.3d 1164, 1169 (10th Cir. 2003) (“[P]laintiffs have no

Sixth Amendment right to counsel in a civil case.”).

                                     * * *

       Having rejected both appellate arguments, we affirm.

III.   Leave to Proceed In Forma Pauperis

       Although we affirm, we must address Mr. Gunn’s motion for leave to

proceed in forma pauperis. For leave to proceed in forma pauperis, Mr.

Gunn must show that he

                                             2
          is unable to pay the filing fee and

          brings the appeal in good faith.

28 U.S.C. § 1915(a)(1), (a)(3).

     Mr. Gunn satisfies both requirements. He lacks sufficient funds to

prepay the filing fee, and we have little reason to question Mr. Gunn’s

good faith. Therefore, we grant leave to proceed in forma pauperis.

                                   Entered for the Court


                                   Robert E. Bacharach
                                   Circuit Judge




                                        3